Citation Nr: 9905390	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-49 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1993 for the assignment of a 30 percent disability evaluation 
for right foot pes planus. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in November 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  The veteran's application for increased compensation for 
right foot pes planus was received at the RO on February 11, 
1994.

2.  In a May 1994 rating decision, a 10 percent disability 
evaluation was assigned for the veteran's service-connected 
right foot pes planus, effective to February 1994; in a March 
1998 rating decision, a 30 percent disability evaluation was 
assigned for the veteran's service-connected right foot pes 
planus, effective to October 15, 1993.  

3.  Private treatment records, reflecting increased right 
foot pes planus disability in October 1993, were received at 
VA in August 1994. 


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
15, 1993, for the assignment of a 30 percent disability 
evaluation for right foot pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 38 C.F.R. §§ 
3.155, 3.157, 3.400, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that he has presented a claim which is plausible.  
Additionally, the Board finds that the available facts have 
been properly developed, and that the duty to assist in 
developing those facts is completed.  38 U.S.C.A. § 5107.

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  The effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  In 
this case, the RO deemed that the date of receipt of claim 
was February 11, 1994.  

Under 38 C.F.R. § 3.155(a), an informal claim may in some 
circumstances be considered the date of a claim.  A report of 
examination or hospitalization will be accepted as an 
informal claim for benefits under an existing law if the 
report relates to a disability which may establish 
entitlement.  Acceptance of such report of examination or 
treatment as a claim for increase will result in payment of 
retroactive benefits from the date of the report or for a 
period of 1 year prior to the date of the receipt of the 
report.  38 C.F.R. § 3.157. 

In this veteran's case, by rating decision in March 1977, 
service connection was established for right foot pes planus, 
then evaluated as noncompensably disabling.  The rating 
decision which assigned a noncompensable rating was based in 
part on a March 1976 VA compensation examination which 
diagnosed second degree pes planus of the right foot as 
nonsymptomatic.  As the veteran did not thereafter enter 
notice of disagreement with this 1976 rating decision within 
one year of mailing of notice of the decision, that rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a) (1998). 

No additional medical evidence or treatment records 
reflecting increased disability were received by VA until 
February 11, 1994 when the veteran submitted a claim for an 
increased (compensable) rating for his service-connected 
right foot pes planus.  Based on a subsequent VA examination 
report, a RO rating decision in May 1994 increased to 10 
percent the disability for right foot pes planus, effective 
to February 1994, the date of application for increased 
compensation.  

Private treatment records from Milwaukee County Medical 
Complex, which were subsequently received by VA in August 
1994, reflect increased right foot pes planus disability on 
October 15, 1993, including hospitalization for this 
condition.  Based on this evidence, in a March 1998 rating 
decision, a 30 percent disability evaluation was assigned for 
the veteran's service-connected right foot pes planus, 
effective to October 15, 1993.  

The applicable regulation governing the effective date of an 
award of increased disability compensation provides that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date.  38 C.F.R. § 3.400(o)(2).  The private treatment 
records from Milwaukee County Medical Complex demonstrate 
that as of October 15, 1993 the veteran's right foot pes 
planus had increased in disability to 30 percent disabling.  
As October 15, 1993 is within one year of the date of receipt 
of claim on February 11, 1994, the proper effective date for 
an increased rating to 30 percent is October 15, 1993, and 
not earlier.  

While these private treatment records reflect right ankle 
treatment as early as 1986, they were not submitted to VA 
until August 1994.  While such records may be accepted as an 
informal claim for benefits for an increased rating, the 
regulation governing the acceptance of such report of 
examination or treatment as a claim for increase specifically 
limits payment of retroactive benefits from the date of the 
report or for a period of 1 year prior to the date of the 
receipt of the report.  38 C.F.R. § 3.157.  In this case, as 
the date of receipt of the report is August 1994, the 
earliest possible effective date is a period of one year 
prior to the date of the receipt of the report, that is, 
August 1993.  However, as the evidence of record demonstrates 
right ankle sprain in 1986, there is no evidence of increased 
right foot pes planus until October 15,1993.  Therefore, the 
Board finds that the requirements for an effective date 
earlier than October 15, 1993, for the assignment of a 30 
percent disability evaluation for right foot pes planus, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105; 38 
C.F.R. §§ 3.155, 3.157, 3.400, 4.171a, Diagnostic Code 5276. 

In this regard, the Board has considered the provisions of 38 
U.S.C.A. § 5107, and has found no approximate balance of the 
positive and negative evidence as to whether the veteran is 
entitled to an effective date earlier than October 15, 1993, 
for a 30 percent schedular evaluation for right foot pes 
planus.  The preponderance of the evidence is against such a 
finding.


ORDER

An effective date earlier than October 15, 1993 for the 
assignment of a 30 percent disability evaluation for right 
foot pes planus is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 4 -


